Citation Nr: 0630986	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  01-04 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right hip 
disorder, to include as secondary to service-connected left 
knee, left ankle and/or low back disabilities.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left hip 
disorder, to include as secondary to service-connected left 
knee, left ankle and/or low back disabilities.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to January 
1977 and from May 1983 to February 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Phoenix, Arizona, which in pertinent part, denied service 
connection for right and left hip conditions.  This appeal 
was previously before the Board in October 2005, at which 
time it was remanded for further evidentiary development.  A 
review of the record indicates that the remand directives 
have been addressed and completed to the extent possible and 
the Board may proceed with its appellate review of the 
claims.

In June 2001 the veteran testified at a personal hearing at a 
local VA office before a Decision Review Officer.  The 
transcript of that hearing is of record.

The appellant's original claims for entitlement to service 
connection for a right and left hip disability, to include as 
secondary to the service-connected left knee and/or left 
ankle disabilities, were by an unappealed RO decision in 
February 1998.  While the January 2000 rating decision that 
is the subject of this appeal reflects that the RO reopened 
the veteran's claims, the Board must still address the 
threshold matter of whether new and material evidence has 
been received to reopen the claims for service connection for 
right and left hip disabilities.  That is, the Board must 
make its own determination because it has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of the finding of the RO.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, the 
issue has been characterized as noted on the title page. 
FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by the veteran.

2.  By a rating decision dated in February 1998, the 
veteran's claims for service connection for right and a left 
hip disabilities, to include as secondary to the service-
connected left knee and left ankle disabilities were denied; 
a timely notice of disagreement was not received to initiate 
an appeal from this determination.

3.  The evidence received since the February 1998 RO decision 
denying service connection for right and left hip 
disabilities, to include as secondary to the service-
connected left knee and left ankle disabilities, is not 
cumulative of previously considered evidence and, when 
considered with evidence previously assembled, is significant 
enough that it must be considered in order to fairly decide 
the claims.   

4.  The service medical records are negative for any findings 
attributable to a right or left hip condition; the post-
service medical evidence include complaints of bilateral hip 
pain and a diagnosis of minimal degenerative joint disease 
more than 21 years after service, and the preponderance of 
the evidence is against a nexus between a right or left hip 
disability any incident of service; the preponderance of the 
evidence is also against a finding that a right or left hip 
disability was caused or aggravated by the veteran's service-
connected left knee, left ankle and/or low back disabilities.         


CONCLUSIONS OF LAW


1.  The unappealed February 1998 RO decision denying service 
connection for right and left hip disabilities, to include as 
secondary to the service-connected left knee and left ankle 
disabilities is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 3.105 (2006).

2.  Evidence received since the February 1998 RO decision 
denying service connection for a right and a left hip 
disability, to include as secondary to the service-connected 
left knee, left ankle and low back disabilities, is new and 
material; accordingly, the claims are reopened.  38 U.S.C.A. 
§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  Service connection for a right hip disability, to include 
arthritis, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310(a) (2006).

4.  Service connection for a right hip disability, to include 
arthritis, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
January 2001 and January 2006 VCAA notice letters, satisfied 
the notice requirements by: (1) informing the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant about 
the information and evidence the VA will seek to provide; (3) 
informing the appellant about the information and evidence 
the claimant was expected to provide; and (4) requesting the 
appellant to provide any evidence in the appellant's 
possession that pertains to the claim for service connection 
for a sinus condition.  This latter "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See also, e.g., Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Correspondence from the RO sent to 
the appellant in January 2000 and January 2006 specifically 
notified him of the substance of VCAA's duties, including the 
type of evidence necessary to establish entitlement to the 
benefits sought and the relative burdens of the appellant and 
VA in producing or obtaining that evidence or information.  
The appellant was notified of the evidence needed to 
substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The correspondence from the RO to the veteran, to include the 
January 2001 and January 2006 letters requested that the 
veteran provide the RO any evidence in his possession that 
pertained to his claim for service connection for right and 
left hip disabilities.  In this case, he was informed that it 
was his responsibility to ensure that VA received any 
evidence not in the possession of the Federal government; 
this would necessarily include submitting any relevant 
evidence in his possession.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was not provided prior to the issuance of the January 2000 RO 
decision that is the subject of this appeal because it had 
not been enacted yet.  In Pelegrini II, the Court made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with section 5103(a); § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.  The Board also notes 
that prior to the January 2000 RO decision and subsequently, 
the veteran has been presented opportunities to present any 
evidence in his possession or that he could obtain that would 
help substantiate his claims.  Additionally, a Supplemental 
Statement of the Case was issued in May 2006, making the 
notice pre-decisional as per Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, No. 
04-0140 (U. S. Vet. App. September 11, 2006).

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No 05-7157 (Fed. 
Cir. April 5, 2006) (due process concerns with respect to 
VCAA notice must be pled with specificity).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must inform the appellant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims for service connection for right and left hip 
disabilities, but he was not provided with notice of the type 
of evidence necessary to establish a rating or effective date 
if the claims were allowed.  Despite the inadequate notice 
provided to the veteran on these latter elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of this decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims for entitlement to service 
connection, the questions of the appropriate rating or 
effective date have been rendered moot.

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records are associated with the claims file, as are 
the identified and available relevant post-service medical 
records.  The appellant has not made the RO or the Board 
aware of any additional available evidence that needs to be 
obtained in order to fairly decide his appeal.  

As to any duty to provide an examination and/or opinion 
addressing the question of whether the veteran is entitled to 
service connection for a right and left hip disability, to 
include as secondary to the service-connected left knee, left 
ankle and/or low back disabilities, the Board notes that, in 
the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005). 

In this case, pursuant to the October 2005 Board decision, a 
VA examination of the veteran was obtained by the RO, which 
included a nexus opinion.  The VA opinion that was provided 
was supported by a review of the record and a rationale.  The 
VA evaluation reports, when viewed in conjunction with the 
lay and additional medical evidence associated with the 
claims file, is sufficient for a determination on the merits 
of the appellant's appeal.  See 38 C.F.R. § 5103A(d).  Under 
these circumstances, there is no duty to provide another 
examination or medical opinion.  Id.  The Board finds that 
all obtainable evidence necessary for an equitable 
disposition of the appeal has been obtained.

New and Material Evidence

By a rating decision dated in February 1998, the RO denied 
the veteran's claims for service connection for right and 
left hip disorders, to include as secondary to the service-
connected left knee and/or left ankle disabilities.  The 
denial was based on the finding that that there was no 
medical evidence of a bilateral hip condition that was 
causally related to service or a service-connected 
disability.  The veteran did not appeal this decision.  In 
May 1999, he submitted an application to reopen his claims 
for service connection for right and left hip disorders, to 
include as secondary to the service-connected left knee 
and/or left ankle disabilities. 

The February 1998 RO decision denying the veteran's claims 
for service connection for right and left hip disorders, to 
include as secondary to the service-connected left knee 
and/or left ankle disabilities, is final and is not subject 
to revision on the same factual basis.  See 38 U.S.C.A. § 
7105.  In order to reopen this claim, the appellant must 
present or secure new and material evidence with respect to 
the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
provisions of 38 C.F.R. § 3.156 were changed for claims filed 
on or after August 29, 2001.  66 Fed. Reg. 45620 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156 (2004).  The appellant's 
application to reopen his claim was filed before August 29, 
2001; consequently, the former version of § 3.156 applies.  
38 C.F.R. § 3.156(a) (2001) provides as follows:   
 
New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the claim.   

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

In its January 2000 decision, the RO denied the veteran's 
application to reopen claims for service connection for right 
and left hip disorders, to include as secondary to his 
service-connected left knee and/or left ankle disabilities, 
based on the absence of medical evidence showing a nexus 
between a current right or left hip condition and any 
incident of or finding recorded during service and a 
competent opinion linked either disorder to a service 
connected disability.  The evidence received since the 
February 1998 unappealed RO decision, includes hearing 
testimony from the veteran that he was told by a physician 
that he had a bilateral hip disability, evidence that he had 
apparent leg length shortening associated with his left knee 
and left ankle disabilities, an October 2005 Board decision 
that established service connection for a low back disability 
secondary to his left knee and left ankle disabilities, and a 
VA medical examination report dated in February 2006, which 
included a diagnosis and a competent medical opinion 
regarding the etiology of the veteran's bilateral hip 
condition.  The VA medical examination report is relevant to 
the claims on appeal because the medical opinion contained 
therein addresses whether a right and/or a left hip disorder 
was caused or aggravated by the service-connected left knee, 
left ankle and/or low back disabilities.  

The Board finds that some of the evidence submitted after the 
January 2000 RO decision noted above was not previously 
submitted to agency decisionmakers and, when considered with 
evidence previously assembled, bears directly and 
substantially upon the specific matter under consideration.  
It is neither cumulative nor redundant, and it is so 
significant that it must be considered in order to fairly 
decide the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  The purpose behind the VA 
definition in effect at the time the veteran filed his claims 
does not to require the claimant to demonstrate that the new 
evidence would probably change the outcome of the claim; 
rather it emphasizes the importance of a complete record for 
evaluation of the claimant's claim.  Id.  Accordingly, the 
claims for service connection for right and left hip 
disorders, to include as secondary to the service-connected 
left knee, left ankle and/or a low back disability, are 
reopened.

Laws and Regulations

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. §§ 3.303, 3.304.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Overt v. West, 13 Vet. App. 117 (1999); Savage v. Goober, 10 
Vet. App. 488, 495 (1997).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310(a).  The Court of 
Appeals for Veterans' Claims has held that when aggravation 
of a veteran's non-service connected disability is 
proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected.  See 
Allen v. Brown, 7 Vet. App. 439, 446 (1995).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show: (1) that a current disability exits, and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

By a rating decision dated in October 1985, the RO granted 
service connection for left knee and left ankle disabilities.  
Additionally, in October 2005, the Board granted service 
connection for a low back disability as secondary leg length 
shortening associated with the veteran's left knee and left 
ankle disabilities.

The service medical records are negative for any findings 
attributable to a right or left hip disability.  As explained 
in more detail below, a right or left hip disability was not 
shown by medical evidence until many years post-service and 
there is no post-service medical evidence of a nexus between 
a current right or left hip disability and any incident of 
service.  

Emergency room records from St. Mary Desert Valley Hospital 
show the veteran presented in June 1993, more than 8 years 
post-service, with complaints of back, left shoulder, and hip 
pain.  He reported that he was involved in a motor vehicle 
accident.  The diagnosis was multiple contusions and low back 
strain.  During an August 1996 psychological evaluation, the 
veteran reported motorcycle accidents in 1973 (pre-service) 
and 1985, and a car wreck in 1993 (post-service).  He also 
stated, "I've been thrown (from horses) too numerous times to 
count, falling, thrown, going over backwards..."  The veteran 
reported that his hip had been out of alignment since the 
motor vehicle accident in 1993, "besides being thrown off of 
horses."  Medical records dated in 1995, include the history 
of being thrown off horses, along with complaints of 
musculoskeletal pain, to include hip pain.  In an October 
1995 report, the veteran related having pain in the hips 
since a motor vehicle accident in 1993, which again is 
approximately 8 years after he separated from service.  

The veteran underwent a VA examination for the joints in 
February 1998.  He gave a history of his left leg being 
shorter than his right leg.  He reported that a podiatrist 
had prescribed orthotics, which are thicker on the left.  The 
veteran stated he used a cane intermittently.  He asserted 
that his left hip pain and back pain were the result of long-
standing problems with his left knee and left ankle, which 
caused him to walk with an abnormal gait.  On examination, 
the examiner found a discrepancy in the length of the legs 
between 1-1.5 centimeters (cm).  X-rays of the veteran's left 
and right hip were taken in February 1998.  Interpretation of 
left hip X-rays reflected the joint spaces are preserved 
without fracture or osseous lesion or free joint body.  
Interpretation of right hip X- rays indicated no evidence of 
fracture or dislocation, or bone or tissue abnormality.  On 
examination in September 1999 the veteran had normal range of 
motion in the hips.  Strength was 5/5 in the lower 
extremities.  Post-service medical evidence reflects 
complaints of hip pain (November 2000).  The Board also notes 
that following service discharge, the earliest evidence of 
complaints regarding lumbar pain were recorded more than 1 
year after service discharge and a diagnosis regarding either 
hip was provided approximately 21 years thereafter (February 
2006 VA examination report).  To the extent that the veteran 
is now contending that he had problems continually after 
service, his contentions are outweighed by the pertinently 
negative post-service medical evidence.  See Maxon v. West, 
12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints]; see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative evidence" 
could be considered in weighing the evidence].

The thrust of the veteran's claim is that his bilateral hip 
disability is secondary to his service-connected low back, 
left knee and/or left ankle disabilities.  The only clinician 
who specifically addressed the question of whether the 
veteran's current right and left hip condition are related to 
his service-connected disabilities, concluded that the 
contended causal relationships were less likely than not.  
Pursuant to the Board's remand directives, the veteran 
underwent a VA examination in February 2006.  The examiner 
observed that when the veteran complained of pain in his 
hips, he actually pointed to the left sacral regions, which 
the examiner clarified was part of the (already service-
connected) low back disability.  The clinician further noted 
that the veteran reported pain and discomfort in the low back 
and hips as a unit.  The examiner pointed out that he veteran 
used no ambulatory aids for his low back or hip condition.  
The physical examination revealed slight functional 
impairment in the left and right hips.  There was no evidence 
of weakness, fatigability or incoordination.  X-rays revealed 
minimal degenerative joint disease.  The examiner opined that 
neither the right nor left hip disability was caused or 
aggravated by, or related to the service-connected left knee, 
left ankle and/or low back disability.  This opinion is of 
significant probative value because it was based upon a 
review of all of the relevant medical and X-ray evidence of 
record; it included a rationale with citation to the clinical 
record, and is not contradicted by other competent evidence.  
The Board finds that the preponderance of the medical 
evidence of record weighs against the claim that the veteran 
has a right or left hip disability that was caused or 
aggravated by his service-connected left knee, left ankle 
and/or low back disabilities   

The Board recognizes the assertions by the veteran that his 
right and left hip conditions are caused or aggravated by the 
service connected disabilities.  However, as a lay person he 
is not competent to provide a medical diagnosis or an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu, supra.  As a result, these contentions 
are not material to the issue of whether there is a nexus 
between a right or left hip condition and any of his service-
connected disabilities.   

For the reasons stated above, the Board finds that the weight 
of the evidence is against the veteran's claims for service 
connection for right and left hip disorders, to include as 
secondary to a service-connected left knee, left ankle or low 
back disability.  As the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not 
for application in the instant case.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990);  Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

New and material evidence having been received, the claims 
for service connection for a right hip and a left hip 
disorder, to include as secondary to service-connected left 
knee, left ankle and/or low back disabilities, are reopened.

Entitlement to service connection for a right hip disorder, 
to include as secondary to  service-connected left knee, left 
ankle and/or low back disabilities is denied.

Entitlement to service connection for a left hip disorder, to 
include as secondary to  service-connected left knee, left 
ankle and/or low back disabilities is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


